                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF OKLAHOMA

(1) SUMMER STOCKBRIDGE,             )
                                    )
               Plaintiff,           )
-vs-                                )                     Case No.: CIV-18-1261-SLP
                                    )
(1) CHARLES CLAY DAWSON, and        )
(2) INDEPENDENT SCHOOL DISTRICT NO. )
115 OF POTTAWATOMIE COUNTY,         )
OKLAHOMA,                           )                     State Court Case No.
                                    )                     CJ-2015-137
               Defendants.          )

    PLAINTIFF’S SUPPLEMENTAL BRIEF REGARDING DEFENDANT
INDEPENDENT SCHOOL DISTRICT NO. 115 OF POTTAWATOMIE COUNTY,
                OKLAHOMA’S MOTION TO DISMISS

       Plaintiff Summer Stockbridge (“Plaintiff”) submits her Supplemental Brief

regarding Defendant Independent School District No. 115 of Pottawatomie County,

Oklahoma’s (“District”) Partial Motion to Dismiss [Doc. 6] pursuant to this Court’s Order

[Doc. 20] filed herein on July 11, 2019 and would show the Court as follows:

       1.      The Court’s Order [Doc. 20] references the two threshold prerequisites that

a party must meet in order for a court to consider the six-factor danger creation test for a

substantive due process claim under 42 U.S.C. § 1983: (1) affirmative conduct and (2)

private violence. The Court cites Gray v. Univ. of Colo. Hosp. Auth., 672 F.3d 909, 927-

30 (10th Cir. 2012), which holds that these two prerequisites must be met before

consideration of the six-factor test. Plaintiff will address these two prerequisites in turn.




                                               1
     I. DISTRICT’S INTENTIONAL HIRING OF DAWSON, DESPITE ITS
    KNOWLEDGE OF HIS PAST BAD ACTS, AND FAILURE TO MONITOR
                DAWSON WAS AFFIRMATIVE CONDUCT.

       2.     It is undisputed that affirmative conduct is a requirement for a substantive

due process claim. The Tenth Circuit in Armijo By and Through Chavez v. Wagon Mound

Public Schools, 159 F.2d 1253 (10th Cir. 1998) stated as follows regarding affirmative

conduct:

              Thus the environment created by the state actors must be dangerous; they
              must know it is dangerous; and, to be liable, they must have used their
              authority to create an opportunity that would not otherwise have existed for
              the third party's [acts] to occur.

       3.     In making its decision in Armijo, the Tenth Circuit relied upon the holding

in Freeman v. Ferguson, 911 F.2d 52 (8th Cir. 1990), which held that Deshaney v.

Winnebago County Dept. of Social Services, 489 U.S. 189 (1989)

              . . . establishes the possibility that a constitutional duty to protect an
              individual against private violence may exist in a non-custodial setting if the
              state has taken affirmative action which increases the individual's danger of,
              or vulnerability to, such violence beyond the level it would have been at
              absent state action.

       4.     The Tenth Circuit addressed the issue of affirmative conduct in Currier v.

Doran, 242 F.3d 905 (10th Cir. 2001). In Currier, a social worker for New Mexico’s

Children, Youth and Families Department took custody of two children from their mother

and placed them in the custody of their father, where both children experienced extreme

abuse, culminating in the death of one child. The Tenth Circuit found that the social worker

took affirmative conduct in removing the children from their mother and placing the

children with their father. Id. at 920 & n.7.



                                                2
       5.     In T.D. v. Patton, 868 F.3d 1209 (10th Cir. 2017), the Tenth Circuit found

that a social worker acted affirmatively when she removed T.D. from his mother’s home,

intentionally withheld information from the court, and recommended T.D.’s placement

with another individual.

       6.     In J.M. v. Hilldale Indep. Sch. Dist. No. 1-19 (10th Cir. 2010), a teacher

initiated a sexual relationship with a student. When another student alerted the principal

about this inappropriate relationship, the principal and superintendent failed to investigate

and, instead, reprimanded the reporting student and denied that student’s transfer

application. Later, it was determined that the sexual relationship between the first student

and the teacher had occurred when another parent informed the school that the teacher had

a sexual relationship with a second child too. In Hilldale, the Tenth Circuit upheld the

lower court’s jury verdict in favor of the student’s substantive due process claims.

       7.     Here, the District’s decision to hire Dawson, despite its knowledge of his past

inappropriate relationship with a student, was an affirmative action. Additionally, the

District’s failure to properly monitor Dawson, despite its knowledge of his past

inappropriate relationship with a student, was an affirmative action. In Hilldale, the

school’s failure to investigate the reported student-teacher relationship was determined to

be affirmative conduct by the school. As such, the District’s failure to monitor should also

be classified as affirmative conduct.

       8.     Therefore, when taking all factual allegations in favor of Plaintiff, the Court

could find that the District met the requirement of affirmative conduct for purposes of a

substantive due process claim.


                                             3
     II. DAWSON COMMITTED A PRIVATE ACT OF VIOLENCE BECAUSE
HE WAS ENGAGED IN PRIVATE ACTIVITY AND WAS NOT ACTING IN HIS
    OFFICIAL CAPACITY AT THE TIME HIS BAD ACTS OCCURRED.

       9.      At first glance, it would appear that Plaintiff fails to meet the requirement of

private violence because Dawson was a teacher employed by the State of Oklahoma,

making him a state actor. However, upon further examination of relevant case law, it is

apparent that there are exceptions and qualifications that are applied to the private violence

requirement.

       10.     It is generally accepted that state employment is sufficient to render a

defendant a state actor for the purposes of a substantive due process claim. West v. Atkins,

487 U.S. 42, 108 S.Ct. 2250, 101 L.Ed.2d 40 (1988). However, a state employee only acts

under “color of law” while acting in his or her official capacity or while exercising his or

her responsibilities pursuant to state law. Id., at 50, 108 S.Ct. at 2255.

       11.     In D.T. by M.T. v. Independent School District No. 16 of Pawnee County,

Oklahoma, 894 F.2d 1176 (10th Cir.1990), the Tenth Circuit held that a public school

teacher was not acting under the color of state law (i.e. was not acting as a state actor) when

that teacher molested a student.

       12.     Hilldale involves a factual scenario very similar to the instant matter. In

Hilldale, a teacher had an inappropriate sexual relationship with a student. The instant

matter also concerns the sexual relationship between Dawson while he was a teacher and

Plaintiff as his student. The Court in Hilldale addressed whether the teacher who

perpetrated the sexual abuse was considered a state actor or a private actor for the purposes

of a substantive due process claim. The Tenth Circuit compared the Hilldale case to Moore


                                               4
v. Guthrie, 438 F.3d 1036 (10th Cir. 2006), where a police officer was injured by a

simulation bullet by another officer during a training exercise. The Court in Moore found

that the danger creation theory did not apply because the injury was caused by another

police officer, rather than a private third party.

       13.    However, the Court in Hilldale distinguished the facts in Hilldale from the

Moore case. In Hilldale, the Court held that the teacher’s inappropriate sexual relationship

with a student constituted private conduct. Hilldale at 29. The Tenth Circuit stated as

follows:

              There is no parallel between the accident that occurred during the state-
              sponsored training exercise and the intentional sexual harassment that
              occurred at the public school.

Id.

       14.    Here, it is clear that a private violence occurred when Dawson initiated and

participated in an inappropriate sexual relationship with Plaintiff. Dawson was acting

outside of his official capacity as a public school teacher and was not exercising his

responsibilities under state law while he was engaging in this inappropriate relationship

with Plaintiff. The Tenth Circuit has created an exception to the requirement of a “private”

actor for situations where a state employee acts outside the scope of their duties and

responsibilities. This exception has been upheld as recently as 2010 in Hilldale, which is

especially relevant due to its similar factual scenario to the instant matter. Here, all of

Dawson’s bad acts as alleged by Plaintiff occurred outside of the scope of Dawson’s

official capacity or responsibilities.




                                               5
      15.     Therefore, when taking all factual allegations in favor of Plaintiff, the Court

could find that Dawson was a private actor and, therefore, a private violence occurred for

purposes of a substantive due process claim.

                                   III. CONCLUSION

      WHEREFORE, Plaintiff respectfully requests that the Court deny District’s Motion

to Dismiss.

                                          Respectfully submitted,



                                          William S. Haselwood, OBA #15014
                                          HASELWOOD & WEBB
                                          400 N. Broadway
                                          Shawnee, OK 74801

                                          -and-

                                          /s/ Breanne M. Gordon_____________
                                          Joseph M. Vorndran, OBA #21391
                                          Breanne M.Gordon, OBA #32508
                                          STUART & CLOVER, PLLC
                                          128 N. Broadway
                                          Shawnee, OK 74802-1925
                                          (405) 275-0700 | (405) 275-6805 (fax)
                                          joe@stuartclover.com
                                          ATTORNEYS FOR PLAINTIFF




                                               6
                                 Certificate of Service

__x__ I hereby certify that on July 23, 2019, I electronically transmitted the attached
document to the Clerk of Court using the ECF System for filing. Based on the records
currently on file, the Clerk of Court will transmit a Notice of Electronic Filing to the
following ECF registrant:

      F. Andrew Fugitt: afugitt@cfel.com
      Laura L. Holmgren-Ganz: lganz@cfel.com
      Jami R. Antonisse: jantonisse@millerandjohnson.com
      Lyman G. Lenker, IV: llenker@millerandjohnson.com
      Robert Bradley Miller: bmiller@millerandjohnson.com


                                        /s Breanne M. Gordon




                                           7
